Spring, J.:
The grand stand and bleachers in Athletic Field were constructed by the Lakeside Railroad Company in 1900 and were intended for public entertainments. The bleachers were made of hemlock timber and were about one hundred and fifty-four feet in length, in sections of fourteen feet each, and of the width of about forty feet. The seats commenced at the ground, extending upwards to the rear, and the rear posts were sixteen feet in height. A more minute description of the structure is unnecessary.
The plaintiff paid the entrance fee to the park and an additional fee for a seat on the bleachers. He was on the twelfth row from the ground when about one-half of the upper part of the structure collapsed, including the row on which he was sitting, and he was precipitated to the ground, sustaining serious injuries. ' The *428bleachers were well tilled and the people were at times demonstrative, applauding and stamping with their feet 'whenever a skillful play was made or an advantage' gained or lost. After the bleachers-had fallen it appeared that the uprights or supporting posts were badly decayed and that the whole structure was unsafe to be occupied by the large number of people permitted to use it.
The . park was purchased by the appellant and the realty company in June, 1904, and was not used-to any great extent that season, On the 10th of March, 1905, the owners leased the premises to Kuntzsch & Griffin for one year at the rental of $500, and a new lease for another year was made in March, 1906, at a rental of $700 and with an increase: of $100 in the event of the payment of a certain sum by the Syracuse University team. Each lease contained a covenant on the part of the lessees to make all repairs “to the buildings,-grounds and fences at their own expense.”
Upon the trial the plaintiff claimed that the bleachers were inherently defective by reason of faulty construction originally. Considerable evidence was given by each of the parties bearing upon this issue. In view of this evidence the court submitted this specific question to the jury: “Was the structure which fell causing the plaintiff’s injuries, of sufficient strength at the time it- was erected to safely support the number, of people it was designed to seat?” To which the jury answered, “ Yes.” By this answer any question of the original defective construction of the bleachers was eliminated and the issue considerably narrowed. The plaintiff gave proof tending.to show that when the lease was made by the appellant to Kuntzsch & Griffin in March, 1905, and also in 1906, the structure had badly deteriorated and had become unsafe and inadequate for the purpose intended. The bleachers were uncovered. They were located on wet marshy ground. There were no caps or coverings on the tops of the uprights or supports1 where the girders joined to prevent the rain from soaking, .into these posts. They were thus exposed to the inclemencies of the weather in a changeable-climate. Builders and architects testified that sound, well-seasoned hemlock uncovered, as this structure was, would bécome impaired and its sustaining strengtli materially lessened within from two to four years after it was put in place. They examined the broken rotten timbers and testified that the deterioration extended *429back for more than two years prior to the accident. They also testified that the decayed condition could have been readily ascertained by striking the timbers with a hammer or even with the hand, and that an inspection of the surface of these timbers would have disclosed their defective condition.
The court in his charge to the jury very carefully explained the effect of the imperfect original building of the structure as pertaining to the liability of the defendant. He then explained the repair clause in each lease, and adverting to the question of the condition when the property was leased, in case the original construction was proper, he said: “How if it had already rotted so that it was apparent then the question is, was it Mr. Peck’s duty as the owner of the property and granting such a lease to look over those bleachers for the purpose of discovering' whether there was a rotten timber there or not, and if he found one to replace it with a good timber or to notify the lessees of the existence of the rotten timber so that they could replace it. How there comes, gentlemen, a question of what an ordinarily prudent and cautious man ought to do under those circumstances. Are you able to say from this evidence whether a rotten condition needing repairs existed at that time? * * * If you find that the structure was sufficient in the first place and that, there had been no decay, the decay hadn’t progressed to such an extent as to make the structure unsafe for use at the time the lease was made to Kuntzsch & Griffin which was in force at the time of this accident, that is, the lease which was made in the spring of 1906, then I charge yon that there can be no recovery by the plaintiff in this case. IÍL the fall of the bleachers was due to some decay of particular timber occurring afterJkesg~tettaHta3ook possession under their last lease, then I charge you that it was not the fault of Mr. Peck but was the fault of the tenants whose.dntv it was to replace, to repair or replace any timbers which became defective during the term which they occupied under their lease. But if you are able to find from this evidence that by reason of decay the timbers, or some of them, were so defective at the time that the lease was made that it was unsafe to lease the grounds for public admission, public use, then you have to-consider whether Mr. Peck was negligent in failing to discover that condition of the timbers, in failing to notify the tenant or make *430some provision for having the timber replaced before surrendering possession under the last lease to the tenants.”
We, therefore, start with the fact established that the structure was adequate when originally put up. We also are justified in assuming the jury found that at the time the appellant parted with the possession nf the property the bleachers had become so weakened that they were unsafe and that any reasonable inspection or test would have revealed .this defective condition.
CThe rule is a general one that where the owner leases property he is not liable to the lessee or to any one else for its condition, nor does he impliedly warrant that it may be used for the purpose apparently designed) (Jaffe v. Harteau, 56 N. Y. 398; Steefel v. Rothschild, 179 id. 273, 279; Barrett v. Lake Ontario Beach Imp. Co., 174 id. 310, 314.)
This rule is not an unvarying one. If the premises when leased were in a defective condition constituting a nuisance the liability of the lessor for the results of the nuisance continues even though the-lessee may be liable. (Swords v. Edgar, 59 N. Y. 28 ; Barrett v. Lake Ontario Beach Imp. Co., 174 id. 310.)
The exception adverted to is especially applicable to the facts in this case. The athletic field was intended for games of foot ball and base ball. The territory inclosed" by a high fence included eight .acres. The bleachers and grand stand were intended to accommodate a large crowd of people. Fourteen hundred bleacher tickets were sold on the day of the accident. The appellant was aware of the purpose for which the bleachers were expected to be used. In the second lease he was to receive an additional $100 for the use of the property “ if the Syracuse University Foot Ball team pay Three hundred dollars ($300.00) for-the use of ‘ Athletic Field,’ for such games as they wish to play after the Base Ball season of 1906 closes.” An important factor in fixing the liability upon a lessor is that the premises are intended to be used by the public. (Barrett v. Lake Ontario Beach Imp. Co., supra ; Fox v. Buffalo Park, 21 App. Div. 321; affd., 163 N. Y. 559.)
The owner of a place of entertainment is charged with an affirmative positive obligation to know that the premises are safe for the public use. He may not be exonerated merely because he had no precise knowledge of the defective condition of the place to which *431he has invited the public. When they accept his invitation and pay the prescribed admission fee they have a right to - assume he has furnished a safe place for them to witness the performance. If he leases the premises knowing the public use is to continue, he must at least be reasonably assured that they have not deteriorated; that they are still safe for occupancy by the publiq. This obligation requires affirmative action on his part, and in order that he may be exculpated to one injured by reason of the decay of the pláce he vouched for it musj^appear that he inspected the property or in some other adequate manner fulfilled his obligation to the public before leasing the same. y. Any other rule might relieve a vesponsible owner from the duty he owes to - thejublic and shift the burden to an irresponsible tenant. What constitutes negligence on his part, or a proper inspection, of whether a reasonable examination would have disclosed the condition, is for the jury to determine. ' • ' _
If the impairment occurs during the tenancy .another principle5 intervenes. In this caseMhe jury have found the defective con? dition:..exj^tgd>;atYhe,'time of the leasing and that.^ reasonable examination would have discoveredv. if.... It is'hiot important that the lessors did not build the structure. The original building was adequate and there is very little proof that a nuisance existed when the appellant acquired title to the property. It does appear that when the owners leased the same, certainly in March, 1906, the. bleachers were a menace to the public — a nuisance.
In commenting upon this proposition of the liability of one who -does not create the nuisance but permits its existence, the court in Timlin v. Standard Oil Co. (126 N. Y. 525) says: “ I think that even' if he do not create it, yet if, to his knowledge, it exist on his premises at the time of the demise, and is of a character dangerous to the public or an adjoining owner, or if he were in truth ignorant, and yet by the exercise of reasonable care and diligence he would have known of its existence, there is no principle which can exempt him from responsibility any more than if he created the nuisance himself.”
To the same effect is Ahern v. Steele (115 N. Y. 203).
The case was submitted on this proposition as one of negligence. I think this was entirely proper* (See dissenting opinion, Barrett *432v. Lake Ontario Beach Imp. Co., 68 App. Div. 601; S. C., 174 N. Y. 310, supra ; and other cases cited.) The defective condition may have amounted to a private nuisance, yet defendant’s liability may rest upon his omission to ascertain arid remedy the defects.
The court charged the jury in effect that if the defective condition existed when the last lease was made in March, 1906, and not earlier, that the stole rule applied as when the first lease was exe'cuted. There was ho error in this statement. (Matthews v. De Groff, 13 App. Div. 356.)
The lessors, owned the property in March, 1906, and made a new lease- at an increased rental. ' They had a right to,enter the premises and make any examination desired. Had the lease been made to another party, the liability, if it existed in 1905 in the same circumstances, would exist a year later. The plaintiff,, a third party, one of the public, is the person injured and the appellant is riot, relieved as to him because his second contract happened to be made with the, same parties as the previous one.
The judgment should be affirmed, with costs.
All concurred, except McLennan,, P. J., who dissented in a memorandum.